DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/3/21 Remarks: page 11, line 21 - page 12, line 2) with respect to the rejection of claim 15 under 35 USC §112 have been fully considered and are persuasive. The rejection of claim 15 under 35 USC §112 has been withdrawn.
Applicant’s arguments (12/3/21 Remarks: page 12, lines 3-16) with respect to the rejection of claims 1-3, 12, 14-15, & 18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection of claims 2-3, 12, 14-15, & 18 under 35 USC §103 has been withdrawn. The rejection of claim 1 under 35 USC §103 has been obviated by the claim’s cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto (US 20110019000) and Tamura (US 9690995).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The variables Ly’(r) and Kr(r) are each described (claim 5, lines 35-37) as “denotes a height of the currently processed horizontal stripe”, which renders it unclear whether the two actually represent the same variable or whether one of these variables has been incorrectly described.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, & 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakamoto (US 20110019000, cited in 4/2/20 Information Disclosure Statement) in view of Tamura (US 9690995).

Claim 17: An advanced driver assistance system (ADAS) for a vehicle, the advanced driver assistance system being configured to detect lane markings in a perspective image of a road in front of the vehicle (Sakamoto paragraph 0011, detection of lane markings), the ADAS comprising:
a feature extracting processor (Sakamoto paragraph 0055, image processor) configured to:
separating the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Sakamoto paragraph 0078 and Figure 6, stripes R1-R5); and
extracting features from the plurality of horizontal stripes using a plurality of kernels (Sakamoto paragraphs 0020 & 0077-0078 and Figure 3, kernels K1-K5), each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at a first average distance using a first kernel associated with a first kernel width, by processing a second horizontal stripe corresponding to a second road portion at a second average distance using a second kernel associated with a second kernel width, and by processing a third horizontal stripe corresponding to a third road portion at a third average distance using a third kernel associated with a third kernel width (Sakamoto paragraph 0020, kernel width smaller as distance from vehicle to road area increases; Sakamoto Figure 6, stripes R5-R1 associated with increasingly distant sections of road; Sakamoto paragraph 0078, kernels K1-K5 associated with stripes R1-R5); and
(see secondary reference below),
wherein the feature extracting processor is further configured to independently extract features from the first channel of the stereo image and the second channel of the stereo image (see secondary reference below), and
wherein the system further comprises a processor configured to determine features which have been extracted from both the first channel and the second channel of the stereo image (see secondary reference below).
Sakamoto does not expressly disclose the elements annotated “(see secondary reference below)” above, i.e. the features pertaining to the use of a stereo camera and two separate image channels (as distinguished from the single camera of Sakamoto, see Sakamoto paragraph 0057 and Figure 2).
Tamura discloses:
…a stereo camera configured to provide the perspective image of the road in front of the vehicle as a stereo image having a first channel and a second channel (Tamura column 6, lines 7-9 and Figure 2, first and second cameras),
wherein the feature extracting processor is further configured to independently extract features from the first channel of the stereo image and the second channel of the stereo image (Tamura column 6, lines 10-17 and Figure 2, imaging via first and second cameras), and
wherein the system further comprises a processor configured to determine features which have been extracted from both the first channel and the second channel of the stereo image (Tamura column 7, lines 12-35, stereoscopic location of objects in first and second camera images, detecting corresponding points of a stereoscopically located object which appears in both images).
Sakamoto and Tamura are combinable because they are from the field of vehicular road cameras for lane marker detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the stereoscopic camera of Tamura .
The suggestion/motivation for doing so would have been to provide three-dimensional road information (Tamura column 7, lines 12-35, stereoscopic location of objects).
Therefore, it would have been obvious to combine Sakamoto with Tamura to obtain the invention as specified in claim 17.
Applying these teachings as they are applied to claim 17 above to claim 19:
Claim 19: The system of claim 17 (see above), wherein the first horizontal stripe is adjacent to the second horizontal stripe and the second horizontal stripe is adjacent to the third horizontal stripe (Sakamoto paragraph 0078 and Figure 6, stripes R1-R5, each adjacent to the next).
With respect to claim 20, Sakamoto in view of Tamura teaches the invention of claim 17 (see above).
Sakamoto does not expressly disclose the specific recited kernel widths of the first, second, and third kernels.
(Sakamoto paragraph 0020)) defining the available width range of a kernel).
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Therefore, it would have been obvious to select values satisfying the recited kernel widths to obtain the invention as specified in claim 20.
Claim 20: The system of claim 17 (see above), wherein the first kernel width, the second kernel width, and the third kernel width are determined by a function of a height of a corresponding horizontal stripe, the function being a non-linear, convex function of the height of the corresponding horizontal stripe (see above rationale with respect to selecting kernel width values as an expedient obvious to one of ordinary skill in the art).
Applying these teachings as they are applied to claim 20 above to claims 14-15:
Claim 14: A method of operating an advanced driver assistance system (ADAS) for a vehicle, the ADAS being configured to detect lane markings in a perspective image of a road in front of the vehicle (Sakamoto paragraph 0011, detection of lane markings), the method comprising:
separating the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Sakamoto paragraph 0078 and Figure 6, stripes R1-R5); and
extracting features from the plurality of horizontal stripes using a plurality of kernels (Sakamoto paragraphs 0020 & 0077-0078 and Figure 3, kernels K1-K5), each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at a first average distance using a first kernel associated with a first kernel width, by processing a second horizontal stripe corresponding to a second road portion at a second average distance using a second kernel associated with a second kernel width, and by processing a third horizontal stripe corresponding to a third road portion at a third average distance using a third kernel associated with a third kernel width (Sakamoto paragraph 0020, kernel width smaller as distance from vehicle to road area increases; Sakamoto Figure 6, stripes R5-R1 associated with increasingly distant sections of road; Sakamoto paragraph 0078, kernels K1-K5 associated with stripes R1-R5),
wherein the first average distance is smaller than the second average distance and the second average distance is smaller than the third average distance (Sakamoto paragraph 0078 and Figure 6, stripes R1-R5 representing portions of the road at an increasing distance from the vehicle), and
(see above rationale with respect to selecting kernel width values as an expedient obvious to one of ordinary skill in the art),
wherein the perspective image of the road is a stereo image having a first channel and a second channel (Tamura column 6, lines 7-9 and Figure 2, first and second cameras), and
wherein the extracting features from the plurality of horizontal stripes comprises independently extracting features from the first channel of the stereo image and the second channel of the stereo image (Tamura column 6, lines 10-17 and Figure 2, imaging via first and second cameras), and
wherein the method further comprises determining those features, which have been extracted from both the first channel and the second channel of the stereo image (Tamura column 7, lines 12-35, stereoscopic location of objects in first and second camera images, detecting corresponding points of a stereoscopically located object which appears in both images).
Claim 15: A non-transitory computer-readable medium comprising program code which, when executed by a processor (Sakamoto paragraph 0038, program for causing a computer (which must inherently be able to read the medium on which the program is stored) to execute the processing), causes the processor to perform the method of claim 14 (see above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Tamura as applied to claim  above, and further in view of Wikipedia (definition of “kernel (image processing”, 31 May 2016 version, cited in 3/30/21 Office Action).
With respect to claim 3, Sakamoto in view of Tamura teaches the invention of claim 17 (see above).
Sakamoto in view of Tamura does not expressly teach that the kernel consists of a plurality of kernel weights consisting of the particular recited portions:
Wikipedia discloses that the definition of a “kernel” in an image processing context is a set of numerical weights in rectangular matrix form (which inherently consists of left and right outer, left and right intermediate, and central portions for any size of five columns or greater, comprising a full width equal to the width of the whole).
Sakamoto in view of Tamura and Wikipedia (definition of “Kernel (image processing)”) are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to define the elements of a kernel as described in Wikipedia (definition of “Kernel (image processing)”).
The suggestion/motivation for doing so would have been to employ a standard definitional model.

Claim 3: The system of claim 17 (see above), wherein each kernel of the plurality of kernels is defined by a plurality of kernel weights,
wherein each kernel comprises left and right outer kernel portions, left and right intermediate kernel portions, and a central kernel portion including left and right central kernel portions (Wikipedia, elements of an image processing kernel), and
wherein for each kernel, the associated kernel width is the width of the whole kernel (Wikipedia, elements of an image processing kernel).
Allowable Subject Matter
Claims 2, 12-13, 16, & 18 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-11, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 4 & 16 (and dependent claims 2-4, 12-13, & 18), the art of record does not teach or suggest the recited threshold comparison of average intensity of left and right outer, central, and intermediate kernel portions via the recited convolution of the recited kernel elements in conjunction with the recited kernel-based arrangement for image processing of horizontal road stripes for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663